DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application

Claims 1-9 are pending and presented for examination.

Response to Arguments
Applicant’s remarks dated 22 December 2020 (hereinafter, “Remarks at __”) are acknowledged and entered.
The rejection of claims 1, 2 and 4-9 under 35 U.S.C. 102(a)(1) over Zhang is WITHDRAWN as Applicants have perfected priority to CN201810262140.4 by submission of a certified English translation as required by 35 U.S.C. 119(e). Accordingly, Zhang is no longer prior art under 35 U.S.C. 102(a)(1). As is the rejection of claim 3 under 35 U.S.C. 103 over Zhang.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over CN106927457 to Zhu et al. (hereinafter, “Zhu at __”; cited and provided by applicants) in view of CN105502371 to Mao et al. (hereinafter, “Mao at __”; cited and provided by applicants).
Regarding claim 1, Zhu discloses a method of producing graphene (Zhu at [0002]) comprising:
Id.);
Centrifuging the solution after exfoliation to remove unexfoliated graphite (Zhu at [0025]); and
C) Centrifuging the centrifuged solution from step B by separating the graphene from the silk fibroin nanofibers to obtain the graphene (Zhu at [0022]).
	However, Zhu does not expressly state mechanical mixing at 1000-50000 rpm for 0.2-6 hours.
	Mao in a method of liquid phase exfoliation of graphite to graphene (Mao at [0002]) discloses usage of mechanical stirring to produce a pre-exfoliation dispersion (Mao at [0035]) via magnetic bar stirring at 2000 rpm for 0.5 hours (Mao at [0048]).
	Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to perform the method of Zhu in view of the mechanical stripping of Mao. The teaching or suggested motivation in doing so being avoiding unwanted ultrasonication in Zhu (Zhu at [0020] & [0052]) and obtaining a homogenous dispersion (Mao at [0022]).
	As to claim 2, as Zhu nor Mao disclose a mechanical stirring temperature one of ordinary skill in the art would find room temperature to be an obvious expedient to avoid spending money on heating.
	Regarding claim 3, Zhu discloses a reaction volume of ~112 mL, as such one of ordinary skill in the art would practice the invention as common sense with any device volume larger than such which does not impart patentability (See KSR v. Teleflex 550 U.S. 398 (2007)).
Concerning claim 4, a beta-sheet crystal structure is utilized (Zhu at [0058]).
With respect to claim 5, 0.5-2% is the mass concentration (Zhu at [0057]).
Turning to claim 6, the nanofiber:graphite ratio is 1:(1-100) (Zhu at [0046).
As to claim 7, centrifugation is performed at 500-5000 rpm for 0.5-2 hours (Zhu at [0048]).

With respect to claim 9, 5 or less layers and 100 nm to 3 micron lateral size is disclosed (Zhu at [0051]), the lateral size overlaps that range instantly claimed and is as such prima facie obvious (See MPEP 2144.05).

Conclusion
Claims 1-9 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M RUMP whose telephone number is (571)270-5848.  The examiner can normally be reached on Monday-Thursday 06:45 AM to 04:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RICHARD M. RUMP
Primary Examiner
Art Unit 1736